DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 14 and 20 objected to because of the following informalities:  the claims recite two "i" symbols. The second one should be double i (ii) .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (U.S. 2018/0357670 hereinafter DeLuca) in view of Malparty et al. (U.S. 2013/0321529 hereinafter Malparty).
As Claim 1, DeLuca teaches a computing system comprising: 
one or more processors (DeLuca (¶0028 line 6), a processor); 
a memory to store a set of instructions (DeLuca (¶0028 line 3-6), computer storage media having computer readable program instructions); 
wherein the one or more processors access the instructions  to (DeLuca (¶0028 line 3-6), computer storage media having computer readable program instruction to cause the processor to carry out the operations): 
record a sequence of online activities that a user is detected as performing (DeLuca (¶0081 line 8-12), Bob uses augmented reality glasses to pull product information of a shoe);
predict, based at least in part on the sequence record a sequence of online activities (DeLuca (¶0081 line 8-12, ¶0047 last 8 lines), Bob uses augmented reality glasses to pull product information of a shoe) and in connection with a current user activity a user intent (DeLuca (¶0081 line 17-27), system determines Bob’s interest when he visits the shoe second time); 
based on the predicted user intent, determine that, and (i) a likely hood that the user performing the desired action with intervention is greater than a second threshold that is different than the first threshold (DeLuca (¶0068 line 12-20), a promotion (intervention) is sent to the user if the user’s likely to purchase probability exceed a second threshold); and
initiate an event as intervention to cause the user to perform the desired user action (DeLuca (¶0068 line 12-20), when user likely to purchase an item on sale. Promotion(s) is sent to the user to cause the user to buy the item). 
DeLuca may not explicitly disclose while Malparty teaches:
(i) a likelihood of the user performing the desired action without intervention is less than a first threshold (Malparty (¶0039 , ¶0040 line 1-4), purchase intent is determined from raw data item. If the confidence level is less than a threshold, purchase intent is negative)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify purchase probability of DeLuca instead be a confidence level taught by Malparty, with a reasonable expectation of success. The motivation would be to mitigate the incidence of voided transaction and allows user to quickly purchase item within a limited time period (Malparty (¶0017)).
	
wherein the one or more processors detect multiple predefined activities of the user over a given time interval (DeLuca (¶0081 line 17-27), Bob comes back to the shoe within an hour), including a first activity detected using a first user interface component (DeLuca (¶0081 line 8-12, ¶0047 last 8 lines), Bob uses augmented reality glasses to pull product information of a shoe), and a second activity using a second user interface component (Deluca (¶0081 line 17-21), second user interface component (camera) detects the second, third and fourth time that Bob comes back).  

	As Claim 3, besides Claim 2, DeLuca in view of Malparty teaches wherein the one or more processors detect a first activity of the multiple activities as an online activity (DeLuca (¶0081 line 8-12, ¶0047 last 8 lines), Bob uses augmented reality glasses to pull product information of a shoe), and a second activity of the multiple activities as a real-world activity (Deluca (¶0081 line 17-21), second user interface component (camera) detects the second, third and fourth time that Bob comes back).  

	As Claim 4, besides Claim 2, DeLuca in view of Malparty teaches wherein the one or more processors detect a first activity of the multiple activities as an online activity (DeLuca (¶0081 line 8-12, ¶0047 last 8 lines), Bob uses augmented reality glasses to pull product information of a shoe), and detect the current activity as a real-world activity (Deluca (¶0081 line 17-21), second user interface component (camera) detects the second, third and fourth time that Bob comes back).  

	As Claim 5, besides Claim 4, DeLuca in view of Malparty teaches wherein the one or more processors detect the real-world activity by detecting a location and/or heading of the user (DeLuca (¶0080), real-world activity is the location of the user).  

	As Claim 6, besides Claim 1, DeLuca in view of Malparty teaches wherein the one or more processors detect the real-world activity by detecting that the user is either at or near a locality where the desired user action may be performed by the user (DeLuca (¶0080), real-world activity is the location of the user in a store instead of in a park).  

	As Claim 7, besides Claim 6, DeLuca in view of Malparty teaches wherein the one or more processors initiate the event by sending a communication to the user to cause the user to go into and/or perform the desired user action at the locality (DeLuca (¶0068 line 12-20), when user likely to purchase an item on sale. Promotion(s) is sent to the user to cause the user to buy the item).  

	As Claim 8, besides Claim 6, DeLuca in view of Malparty teaches wherein the one or more processors initiate the event by providing a promotion that is to make the user more likely to perform the desired user action at the locality (DeLuca (¶0068 line 12-20), when user likely to purchase an item on sale. Promotion(s) is sent to the user to cause the user to buy the item).  

	As Claim 9, besides Claim 1, DeLuca in view of Malparty teaches wherein the one or more processors analyze the user activity in connection with monitoring a location of the user (DeLuca (¶0081 line 17-27, ¶0068 line 20-22), system determines Bob’s interest when he visits .  

	As Claim 10, besides Claim 9, DeLuca in view of Malparty teaches wherein the one or more processors monitor the location of the user to detect at least one of (i) a proximity of the user to a specific third-party locality, or (ii) a heading of the user to the specific third-party locality (DeLuca (¶0080), real-world activity is the location of the user in a store instead of in a park).  

	As Claim 11, besides Claim 10, DeLuca in view of Malparty teaches wherein the one or more processors initiate the event at the third-party locality (DeLuca (¶0081 line 27-34), promotions are sent when the user is in a different store).  

	As Claim 12, besides Claim 10, DeLuca in view of Malparty teaches wherein the one or more processors initiate the event by: 
sending a communication to the user, to influence the user to travel to a third-party locality, to travel to a particular location within the third- party locality, and/or to inquire about a particular product or service (DeLuca (¶0077 line 7-10), information about product at a competitor store is displayed for the user to look into).  

	As Claim 13, besides Claim 10, DeLuca in view of Malparty teaches wherein the one or more processors initiate the event by:  
ZINE.P00152sending a communication to a device associated with the third-party locality, to identify an item to engage the user (Deluca (¶0077 line 1-7), promotion associated with a product in the store is displayed to user).

As Claim 14, Claim 14 is rejected for the same reasons as Claim 1.
As Claim 15, Claim 15 is rejected for the same reasons as Claim 2.
As Claim 16, Claim 16 is rejected for the same reasons as Claim 3.
As Claim 17, Claim 17 is rejected for the same reasons as Claim 4.
As Claim 18, Claim 18 is rejected for the same reasons as Claim 5.
As Claim 19, Claim 19 is rejected for the same reasons as Claim 6.
As Claim 20, Claim 20 is rejected for the same reasons as Claim 1.
Response to Arguments
Claim Rejections 35 U.S.C. §112:
	Applicants amended Claim 2; therefore, 35 U.S.C. §112 rejection(s) on the Claim is respectfully withdrawn.
Claim Rejections 35 U.S.C. §102:
Applicants argue that Mueller does not teach “based on …” (sixth paragraph of page 7 in the remarks). 
    PNG
    media_image1.png
    272
    683
    media_image1.png
    Greyscale

	Applicants’ arguments are moot because new references DeLuca and Malparty teaches the limitation. 
	Other independent and independent Claims are not allowable for the same reason(s) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143